Case 1:19-cv-01435-LO-IDD Document1 Filed 11/12/19 Page 1 of 8 PagelD# 1

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

 

THE SELECT AT GASLIGHT SQUARE
CONDOMINIUM,

1706 16' Street, N.

Arlington, Virginia 22209

Plaintiff,
Vv.

ERIE INSURANCE EXCHANGE,
100 Erie Insurance PI.
Erie, Pennsylvania 16530

SERVE:
James E. Weaver
Colonnade Corporate Center
2820 Electric Road
Suite 100
Roanoke, Virginia 24018-3550

Defendant

 

 

COMPLAINT

Case No.

Comes now the Plaintiff, The Select At Gaslight Square Condominium

(hereinafter “the Association’), by and through the undersigned counsel, Whiteford,

Taylor & Preston, LLP, and for their Complaint against Erie Insurance Exchange, hereby

states as follows:

PARTIES AND JURISDICTION

1. Plaintiff, The Select At Gaslight Square Condominium, is a condominium

association located at 1701 16" Street, N., Arlington, Virginia 22209.
Case 1:19-cv-01435-LO-IDD Document1 Filed 11/12/19 Page 2 of 8 PagelD# 2

The Association, pursuant to its Declaration and Bylaws, is responsible for the
maintenance and repair of the building located at 1701 16" Street, N., Arlington,
Virginia 22209 (“the Property”).

Defendant, Erie Insurance Exchange, is a Pennsylvania corporation licensed to
issue insurance policies in the Commonwealth of Virginia. Defendant has
issued policies for the Association.

This Court has jurisdiction to hear this matter because of the diversity of
citizenship between the Plaintiff and Defendant, and because the amount in
controversy exceeds $ 75,000.

Venue is proper in this Court because the Association is located within Arlington

County and the Defendant conducts business in this Division.
10.

11.

12.

13.

Case 1:19-cv-01435-LO-IDD Document1 Filed 11/12/19 Page 3 of 8 PagelD# 3

STATEMENT OF FACTS
Plaintiff incorporates Paragraphs 1 - 5, above, as if set forth herein.
On July 8, 2019, the Metropolitan Washington Area experienced an unusually
heavy amount of rainfall, resulting in flooding conditions throughout the region.
As a result of that heavy rainfall, the rooftop curbs and mechanical shaft covers
on the roof of the Property were overwhelmed. Water flowed down from the
roof through the ductwork into Units 311, 331 and 341 of the Association,
causing significant damage to the ceilings, walls, floor and personal property of
those units.
The repair costs for these units exceeded $ 1,600.
In addition, the unusually heavy run-off caused the municipal storm sewers
outside the Property to overflow.
Specifically, there is a manhole cover and storm sewer drain opening in the
middle of 16" Street North, directly across from the entrance to the garage at the
Property.
Because of the heavy rainfall, the sewer system was overloaded and backed up,
causing an overflow from that manhole cover. Water flowed back out of the
storm sewers and directly into the Property garage.
The volume of water flowing into the Property garage was large enough to flood

the elevator shafts, the bases of which are located in the garage.
14.

15.

16.

17.

18.

19.

20.

Case 1:19-cv-01435-LO-IDD Document 1 Filed 11/12/19 Page 4 of 8 PagelD# 4

As a result of this sewer back-up, the elevators in the building were extensively
damaged, requiring the Association to incur expensive repair and replacement
costs.

The repair costs for the elevators, elevator banks and the garage exceeded
$ 118,000.

Defendant has issued an “Ultrapack Plus Policy” to the Association, Policy No.
Q971583445, with a Policy Period from May 10, 2019 to May 10, 2020 (“the
Policy”).

The Policy specifically insures all “Fixtures, improvements and alterations
comprising a part of the building” as well as “Building equipment and fixtures”
from any “ physical loss.”

The Policy covers any damage to the roof or to mechanical equipment on the roof
covered by rain or flood conditions.

The Policy does have an exclusion to coverage for damage “to the interior of the
building or the contents by rain ...unless the exterior of the building first sustains
damage to its roof or walls by a peril insured against.”

The damage to Units 311, 331 and 341 were caused by water that infiltrated the
building because of rain damage to the root itself. Thus, this particular damage
to the interior of the building was caused “damage to its roof ... by a peril
insured against.” As such, the Policy provides coverage for the damage

sustained to Units 311, 331 and 341.
Case 1:19-cv-01435-LO-IDD Document1 Filed 11/12/19 Page 5 of 8 PagelD# 5

21. The Association also purchased from Defendant a separate “Sewer and Drain

Back-up Coverage” Endorsement, which states that Defendant

will cover buildings and business personal property and
personal property of others on the premises ... caused by
water or sewage which backs up through sewers or drains,
or which enters into and overflows or is otherwise
discharged from a sewer, drain, sump pump, sump pump
well, or any other system designed to remove subsurface
water which is drained from the foundation area.”

22, The damage to the elevators in the Property was caused directly by the back-up
and overflow of water from the municipal storm sewers, and therefore was
caused of “water or sewage which backs up through sewers or drains.” This
damage, therefore, fell directly within the “Sewer and Drain Back-up Coverage”
Endorsement.

23. Pursuant to the Policy provisions, the Association promptly notified Defendant
of the losses incurred on July 8, 2019.

24. Defendant has denied coverage on these claims, and has refused to pay for any

of the repair or replacement costs incurred by the Association.
20.

26.

27,

28.

29.

30.

31,

32.

33.

34.

Case 1:19-cv-01435-LO-IDD Document1 Filed 11/12/19 Page 6 of 8 PagelD# 6

COUNT I - BREACH OF CONTRACT

 

Plaintiff incorporates by reference the allegations in Paragraphs 1 - 24, as if set
forth fully herein.
Plaintiff made a timely claim to Defendant under the Policy for all damages
suffered by the Property on July 8, 2019.
Defendant has denied coverage, and has refused to pay for any of the repair or
replacement costs incurred by the Association.
Defendant has materially breached its contractual duties under the Policy.
As a direct and proximate result of Defendant’s material breach, the Association
has suffered severe financial loss.
Under the provisions of the Policy, the Defendant is liable to the Association for
that loss.

COUNT II - DECLARATORY JUDGMENT
Plaintiff incorporates by reference the allegations in Paragraphs 1 ~ 30, as if set
forth fully herein.
The policy of insurance constitutes a binding and enforceable agreement
between the parties.
Defendant has refused to abide by the terms of the insurance contract and has
refused indemnification for covered losses.
An actual controversy exists between the parties as to whether coverage is

available under the insurance policy.
Case 1:19-cv-01435-LO-IDD Document1 Filed 11/12/19 Page 7 of 8 PagelD# 7

35. Such controversy affects the substantive rights of the parties and will govern the
future actions of the parties.

36. Declaratory relief is thus appropriate pursuant to 28 U.S. Code § 2201 et seq. as to
the scope and coverage of the insurance policy and the rights and obligations of
the parties thereunder.

COUNT III - BAD FAITH REFUSAL TO PROVIDE COVERAGE

37. Plaintiff incorporates by reference the allegations in Paragraphs 1 - 36, as if set
forth fully herein.

38. The Policy provides coverage for the losses sustained by the Association on July
8, 2019.

39. Notwithstanding such coverage, Defendant acted arbitrarily and unreasonably in
refusing to pay for the Association’s damages.

40. Because of Defendant's unreasonable refusal to provide the coverage required
under the Policy, the Association has been compelled to institute this litigation.

41. The Association is therefore entitled to recover its full costs and attorneys’ fees
incurred as a result of the Defendant's actions, pursuant to Va. Code § 38.2-209.
WHEREFORE, Plaintiff, The Select At Gaslight Square Condominium,

respectfully requests that this Court issue a Declaratory Judgment that the losses

suffered by the Association are, in fact, covered by the applicable insurance policy,

enter judgment against Defendant, Erie Insurance Exchange, in the amount of $ 120,000,

or such amount as to be proven at trial, and to award the Association its reasonable
Case 1:19-cv-01435-LO-IDD Document1 Filed 11/12/19 Page 8 of 8 PagelD# 8

attorney’s fees, costs, pre-judgment and post-judgment interest, and any and all other
relief which the Court deems just and proper.
Respectfully submitted,

THE SELECT AT GASLIGHT SQUARE
CONDOMINIUM

By counsel,

~~

Thomas C. Mugavero, Esq. (Va. Bar No. 30214)
WHITEFORD, TAYLOR & PRESTON, LLP

3190 Fairview Park Drive, Suite 800

Falls Church, Virginia 22042

(703) 280-9260 (voice)

(703) 280-9139 (facsimile)
tmugavero@witplaw.com

Counsel for The Select At Gaslight Square
Condominium
